Exhibit 10.2

FIRST LOAN MODIFICATION AGREEMENT

This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of May 10, 2012, by and among (a) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 230 West Monroe, Suite 720, Chicago, Illinois 60606 (“Bank”) and
(b) (i) SAGENT PHARMACEUTICALS, INC., a Delaware corporation (“Sagent Delaware”)
and (ii) SAGENT PHARMACEUTICALS, a Wyoming corporation (“Sagent Wyoming”; and
together with Sagent Delaware, jointly and severally, individually and
collectively, “Borrower”), each with a chief executive office located at 1901
North Roselle Road, Suite 700, Schaumburg, Illinois, 60195.

1.     DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of February 13, 2012,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of February 13, 2012, between Borrower and Bank (as amended, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.

2.     DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by
(a) the Collateral as described in the Loan Agreement, and (b) the Intellectual
Property Collateral as defined in (i) a certain Intellectual Property Security
Agreement dated as of February 13, 2012, between Sagent Delaware and Bank (the
“Delaware IP Agreement”), and (ii) a certain Intellectual Property Security
Agreement dated as of February 13, 2012, between Sagent Wyoming and Bank (the
“Wyoming IP Agreement”, and together with the Delaware IP Agreement, the “IP
Security Agreements”) (together with any other collateral security granted to
Bank, the “Security Documents”). Hereinafter, the Security Documents, together
with all other documents evidencing or securing the Obligations shall be
referred to as the “Existing Loan Documents”.

3.     DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following text appearing
in Section 6.7(b) thereof:

“(b) Free Cash Flow. Free Cash Flow of at least (i) ($2,000,000.00) for each of
the calendar quarters ending March 31, 2012 and June 30, 2012, and
(ii) $2,000,000.00 for each calendar quarter thereafter, to be tested in each
case as of the last day of each calendar quarter.”

and inserting in lieu thereof the following:

“(b) Free Cash Flow. Free Cash Flow of at least (i) ($2,000,000.00) for the
calendar quarter ending March 31, 2012, (ii) ($6,500,000.00) for the calendar
quarter ending June 30, 2012, (iii) ($2,000,000.00) for each of the calendar
quarters ending September 30 and December 31, 2012, and (iv) $2,000,000.00 for
the calendar quarter ending March 31, 2013, and for each calendar quarter
thereafter, to be tested in each case as of the last day of each calendar
quarter.”

 

  2 The Compliance Certificate appearing as Exhibit F to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Exhibit A hereto.
All references in the Loan Agreement to the Compliance Certificate shall
hereafter be deemed to refer to Exhibit A hereto.



--------------------------------------------------------------------------------

  B. Waiver. Bank hereby waives Borrower’s existing default under the Loan
Agreement by virtue of Borrower’s failure to comply with the Free Cash Flow
financial covenant contained in Section 6.7(b) of the Loan Agreement for the
quarterly compliance period ended March 31, 2012. Bank’s waiver of Borrower’s
compliance of said affirmative covenant shall apply only to the foregoing
specific period.

4.     FEES. Borrower shall pay to Bank a modification fee of One Hundred
Thousand Dollars ($100,000.00) which fee shall be due on the date hereof and
shall be deemed fully earned as of the date hereof. Borrower shall reimburse
Bank for all legal fees and expenses incurred in connection with this amendment
to the Existing Loan Documents.

5.     RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
a certain Perfection Certificate dated as of February 13, 2012 by and among
Sagent Delaware, Sagent Wyoming, and Bank (the “Perfection Certificate”), and
acknowledges, confirms and agrees the disclosures and information Borrower
provided to Bank in the Perfection Certificate have not changed, as of the date
hereof.

6.     RATIFICATION OF IP AGREEMENTS. Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and conditions of the IP Security
Agreements and acknowledges, confirms and agrees that said IP Security
Agreements contains an accurate and complete listing of all Intellectual
Property Collateral as defined in said IP Security Agreement, which shall remain
in full force and effect.

7.     CONSISTENT CHANGES. The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.

8.     RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Bank, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.

9.     NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

10.     CONTINUING VALIDITY. Borrower understands and agrees that in modifying
the existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

11.     COUNTERSIGNATURE. This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

BORROWER: SAGENT PHARMACEUTICALS, INC. By   /s/ Jonathon M. Singer

Name:   Jonathon M. Singer

Title:   Executive Vice President and Chief Financial Officer

 

SAGENT PHARMACEUTICALS By   /s/ Jonathon M. Singer

Name:   Jonathon M. Singer

Title:   Executive Vice President and Chief Financial Officer

 

BANK: SILICON VALLEY BANK By   /s/ Jesse Meyer

Name:   Jesse Meyer

Title:   Relationship Manager